Citation Nr: AXXXXXXXX
Decision Date: 05/28/21	Archive Date: 05/28/21

DOCKET NO. 200811-102708
DATE: May 28, 2021

ORDER

The appeal as to the issue of entitlement to special monthly compensation for loss of 25 percent of breast tissue due to lumpectomy surgery is dismissed.

The appeal as to the issue of entitlement to a rating in excess of 10 percent for degenerative joint disease of the right hip is dismissed.

FINDING OF FACT

On January 13, 2021 and February 3, 2021, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through her representative, that a withdrawal of her appeal as to these issues is requested.

CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal as to the issue of entitlement to special monthly compensation for loss of 25 percent of breast tissue due to lumpectomy surgery by the appellant have been met. 38 U.S.C. § 7105; 38 C.F.R. § 20.205.

2. The criteria for withdrawal of the appeal as to the issue of entitlement to a rating in excess of 10 percent for degenerative joint disease of the right hip by the appellant have been met. 38 U.S.C. § 7105; 38 C.F.R. § 20.205.

REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.205. Withdrawal may be made by the appellant or by her authorized representative. 38 C.F.R. § 20.205.  

In the present case, the Veteran has two pending appeal streams: an AMA appeal of 2 issues stemming from an August 2020 rating decision, and a legacy appeal that was recently remanded by the Board of Veterans Appeals for additional development. 

In January 2021 and February 2021 correspondence the Veteran stated that she wishes to withdraw the AMA appeal of the issues of entitlement to special monthly compensation for loss of 25 percent of breast tissue due to lumpectomy surgery and entitlement to a rating in excess of 10 percent for degenerative joint disease of the right hip. As such, the appellant has withdrawn the AMA appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the AMA appeal and it is dismissed.

 

 

Caroline B. Fleming

Veterans Law Judge

Board of Veterans' Appeals

Attorney for the Board	T. Jiggetts

The Board's decision in this case is binding only with respect to the instant matter decided. This decision is not precedential and does not establish VA policies or interpretations of general applicability. 38 C.F.R. § 20.1303.